DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/453,928 on July 15, 2021. Please note: Claims 1 and 13 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (US 20210319197 A1), hereinafter Chang, in view of Chung et al. (US 20180012069 A1), hereinafter Chung.

Regarding Claim 1, Chang teaches:
A display apparatus (FIG. 1), comprising:
a cover layer (300) including a first surface and a second surface opposing the first surface along a first direction (See FIG. 1: 300 has a first surface (top surface) and a second surface (bottom surface) opposing the first surface along a first direction (vertical direction)), wherein the first surface is a touch-control operation surface of the display apparatus (See paragraph [0044], lines 2-6);
(FIG. 4C: 230) disposed, along the first direction, on a side of the second surface away from the first surface (See FIG. 1: 200, which includes 230 is disposed along the first direction, on a side of the second surface away from the first surface), wherein the light-shielding layer includes a plurality of light- transmitting pinholes (220) (See FIGS. 1 and 4C; See paragraph [0043], lines 1-8);
a light-sensitive sensor layer (100) disposed, along the first direction, on a side of the light- shielding layer away from the cover layer (See FIG. 1: 100 is disposed, along the first direction, on a side of the light- shielding layer 230 away from the cover layer 300), wherein:
the plurality of light-transmitting pinholes includes a first light-transmitting pinhole (See FIG. 4C: the top left light-transmitting pinhole 220 is a first light-transmitting pinhole 220) and a second light-transmitting pinhole adjacent to the first light-transmitting pinhole (See FIG. 4C: the top right light-transmitting pinhole 220 is a second light-transmitting pinhole 220 adjacent to the first light-transmitting pinhole in a horizontal direction), 
an imaging area on the light-sensitive sensor layer corresponding to the first light- transmitting pinhole is a first imaging area (220A) (See FIG. 7: an imaging area 220A on the light-sensitive sensor layer corresponding to the first light-transmitting pinhole is a first imaging area), 
an imaging area on the light-sensitive sensor layer corresponding to the second light- transmitting pinhole is a second imaging area (220B) (See FIG. 7: an imaging area 220B on the light-sensitive sensor layer corresponding to the second light- transmitting pinhole is a second imaging area), 
the first imaging area overlaps with the second imaging area (See FIG. 7: 220A overlaps 220B), 
an area (region A) on the light-sensitive sensor layer detecting an image corresponding to the first light-transmitting pinhole is a first sensing area (See FIG. 7: region A is an area on the light-sensitive sensor layer detecting an image corresponding to the first light-transmitting pinhole, corresponding to a first sensing area),
an area (region B) on the light-sensitive sensor layer detecting an image corresponding to the second light-transmitting pinhole is a second sensing area (See FIG. 7: region B is an area on the light-sensitive sensor layer detecting an image corresponding to the second light-transmitting pinhole, corresponding to a second sensing area), 
(See FIG. 7: 22A covers and exceed region A), 
no portion of a perimeter of the first imaging area overlaps with the first sensing area (See FIG. 7: no portion of a perimeter of the first imaging area 220A overlaps with region A).
Chang does not explicitly teach:
the first imaging area is non-overlapped with the second sensing area.
However, in the same field of endeavor, fingerprint sensors (Chung, Abstract), Chung teaches:
A first imaging area is non-overlapped with a second sensing area (See paragraph [0051], last four lines: the Optical Sensing Region in FIGS. 1-2 does not overlap with the adjacent Sensor Pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang) the first imaging area is non-overlapped with the second sensing area (as taught by Chung). In other words, it would have been obvious to modify Chang so that 220A and 22B still overlap with each other, as shown in FIG. 7, without 220A overlapping with region B, as taught by Chung. Doing so would prevent light from two or more fingerprint pixels from overlapping each sensor pixel, thereby preventing crosstalk between the sensing areas (See Chung, paragraph [0051], last four lines).

Regarding Claim 2, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 1, wherein: 
	an area (P1) including a fingerprint image on the touch-control operation surface, corresponding to the first sensing area (P2), is a first fingerprint area (See FIG. 7: P1 illustrates the claimed first fingerprint area; See paragraph ), and 
	Chang in view of Chung as combined above does not explicitly teach:
	the first imaging area at least covers an orthogonal projection of the first fingerprint area on the light-sensitive sensor layer.
	However, Chung teaches further:
(See FIG. 3B: Optical Sensing Region at least covers an orthogonal projection of Optical Sampling Region on the light-sensitive sensor layer; See paragraph [0055], lines 8-18: therefore, depending on a distance between the pinhole and the sensor pixel, the coverage of the first imaging area can be expanded to cover the first fingerprint area).
Chang in view of Chung as combined above contained a device which differed from the claimed device by the substitution of including a first fingerprint area, but the first imaging area does not explicitly at least covers an orthogonal projection of the first fingerprint area on the light-sensitive sensor layer. Chung teaches the substituted element of a first imaging area at least covers an orthogonal projection of the first fingerprint area on the light-sensitive sensor layer. Their functions were known in the art to capture images from a fingerprint touching a surface. The size of the first imaging area relative to the first fingerprint area taught by Chang in view of Chung as combined above could have been substituted with the size of the first imaging area relative to the first fingerprint area taught by Chung and the results would have been predictable and resulted in making the first image area large enough to cover an orthogonal projection of the first fingerprint area on the light-sensitive sensor layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 8, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
The display apparatus according to claim 1, wherein: 
	an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has a circular shape, a polygonal shape or an irregular shape (See FIG. 4C: an orthogonal projection of the plurality of light-transmitting pinholes 220 on the light- sensitive sensor layer has a circular shape).

Regarding Claim 9, Chang in view of Chung as combined above does not explicitly teach:
	The display apparatus according to claim 8, wherein: 

	However, Chung teaches further:
	an orthogonal projection of a plurality of light-transmitting pinholes on a light- sensitive sensor layer has a convex polygonal shape (See paragraph [0076], lines 7-17; See FIGS. 7 and 8).
Chang in view of Chung as combined above contained a device which differed from the claimed device by the substitution of an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has a circular shape, a polygonal shape or an irregular shape, but not explicitly a convex polygonal shape. Chung teaches the substituted element of an orthogonal projection of a plurality of light-transmitting pinholes on a light- sensitive sensor layer has a convex polygonal shape. Their functions were known in the art to provide pinholes to direct light for fingerprint sensing. The shapes of the plurality of light-transmitting pinholes taught by Chang in view of Chung as combined above could have been substituted with the shapes of the plurality of light-transmitting pinholes taught by Chung and the results would have been predictable and resulted in using pinholes having a convex polygonal shape for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 10, Chang in view of Chung as combined above does not explicitly teach:
The display apparatus according to claim 1, wherein: 
	all boundaries of touch-control areas corresponding to the plurality of light-transmitting pinholes are connected.
	However, Chung teaches further:
	all boundaries of touch-control areas (Fingerprint Pixel) corresponding to the plurality of light-transmitting pinholes are connected (See FIG. 1: all boundaries of the Fingerprint Pixels are connected; See paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang in view of Chung as combined above) so all boundaries of touch-control areas corresponding to the plurality of light-transmitting pinholes are  (as taught by Chung). Doing so would maximize the use of the sensing surface by making all boundaries of touch-control areas corresponding to the plurality of light-transmitting pinholes connected, because light from any one of the touch-control areas would be received by a corresponding pinhole (See Chung, paragraph [0043]).

Regarding Claim 11, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
	The display apparatus according to claim 10, wherein: 
	a touch-control area detected by each of the plurality of light-transmitting pinholes has a square shape with a side length of P (W1) (See paragraph [0063]; See FIGS. 1 and 4: the Fingerprint Pixel detected by each of the pinholes in 12_1 has a square shape and a side length of W1), 
	an area on the light-sensitive sensor layer detecting an image (Sensor Pixel) corresponding to each of the plurality of light-transmitting pinholes has a square shape with a side length of Q (W2) (See paragraph [0063]; See FIGS. 1 and 4: the Sensor Pixel corresponding to each of the pinholes in 12_1 has a square shape and a side length of W2), and 
	                        
                            Q
                            =
                            P
                            ×
                            
                                
                                    v
                                
                                
                                    u
                                
                            
                        
                    , where u is a distance between the light-shielding layer and the first surface along the first direction (FIG. 4: D2 is a distance between 12_1 and the top surface of 11 along the vertical/thickness direction), and v is a distance between the light-sensitive sensor layer and the light-shielding layer along the first direction (FIG. 4: D1 is a distance between 12_2 and 12_1 along the vertical/thickness direction) (See FIG. 4, showing the claimed expression).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang in view of Chung as combined above) by including the additional claimed features (as taught by Chung). Doing so would allow fingerprint images to be captured without the use of a focusing lens (See Chung, paragraph [0064]).

Regarding Claim 12, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
The display apparatus according to claim 10, wherein: 
(See paragraph [0043], last seven lines; See paragraph [0076], lines 7-17; Therefore, if the pinholes have a regular hexagonal shape, a touch-control area (Optical Sampling Region) detected by each of the plurality of light-transmitting pinholes has a regular hexagonal shape) with a distance of P between opposing sides of the regular hexagonal shape (W1) (See paragraph [0063]; See FIGS. 1 and 4: the Optical Sampling Region detected by each of the pinholes in 12_1 has a size of W1, which in the case of a hexagonal region would correspond to a distance of P between opposing sides of the regular hexagonal shape), 
	an area on the light-sensitive sensor layer detecting an image corresponding to each of the plurality of light-transmitting pinholes has a regular hexagonal shape (See paragraph [0076], lines 7-17) with a distance of Q between opposing sides of the regular hexagonal shape (W2) (See paragraph [0063]; See FIGS. 1 and 4: the Optical Sensing Region detecting an image corresponding to the pinholes in 12_1 has a size of W2, which in the case of a hexagonal region would correspond to a distance of Q between opposing sides of the regular hexagonal shape), and 
	                        
                            Q
                            =
                            P
                            ×
                            
                                
                                    v
                                
                                
                                    u
                                
                            
                        
                    , where u is a distance between the light-shielding layer and the first surface u along the first direction (FIG. 4: D2 is a distance between 12_1 and the top surface of 11 along the vertical/thickness direction), and v is a distance between the light-sensitive sensor layer and the light- shielding layer along the first direction (FIG. 4: D1 is a distance between 12_2 and 12_1 along the vertical/thickness direction) (See FIG. 4, showing the claimed expression).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang in view of Chung as combined above) by including the additional claimed features (as taught by Chung). Doing so would allow fingerprint images to be captured without the use of a focusing lens (See Chung, paragraph [0064]).

Regarding Claim 13, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
The display apparatus according to claim 1, further comprising: 
a light-emitting layer (See FIG. 1: a layer including 210) disposed between the cover layer and the light-shielding layer along the first direction (See paragraph [0051], lines 7-10; Therefore, if 230 is formed under pixels 210, then the light-emitting layer is disposed between the cover layer 300 and the light-shielding layer 230along the first direction), wherein the light-emitting layer includes a plurality of light-emitting units (210) (See FIG. 1) (See paragraph [0043], lines 8-10), and
an orthogonal projection of each of the plurality of light-transmitting pinholes on the light- emitting layer is located between adjacent light-emitting units closest to the orthogonal projection of each of the plurality of light-transmitting pinholes on the light-emitting layer (See FIG. 4C: an orthogonal projection of each of the plurality of light-transmitting pinholes 220 on the light- emitting layer is located between adjacent light-emitting units 210 closest to the orthogonal projection of each of the plurality of light-transmitting pinholes 220 on the light-emitting layer), and an orthogonal projection of each of the plurality of light-transmitting pinholes on the light- emitting layer has no overlap with the plurality of light-emitting units (See FIG. 4C: an orthogonal projection of each of the plurality of light-transmitting pinholes 220 on the light- emitting layer has no overlap with the plurality of light-emitting units 210).
	
Regarding Claim 14, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
The display apparatus according to claim 13, wherein: 
	the light-emitting layer includes a plurality of light-emitting unit groups (See FIG. 4C: 210 may be divided into a plurality of light-emitting unit groups), and 
	each of the plurality of light-emitting unit groups, corresponding to one of the plurality of light-transmitting pinholes, includes a plurality of the light-emitting units (See FIG. 4C: for example, 210R, 210G, 210B surrounding each pinhole 220 is a light-emitting unit group, such that each of the plurality of light-emitting unit groups, corresponding to one of the plurality of light-transmitting pinholes 220, includes a plurality of the light-emitting units 210R, 210G, 210B).

Regarding Claim 15, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 1, further comprising: 
(OLED Substrate) disposed between the light-shielding layer and the light-sensitive sensor layer along the first direction (FIG. 1: OLED substrate is disposed between the light-shielding layer 230 and the light-sensitive sensor layer 100 along the first direction).

Regarding Claim 16, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 1, wherein: 
	the light-sensitive sensor layer includes a plurality of light-sensitive sensor groups (See FIG. 7: 120 includes in each region A, B, C and D correspond to a plurality of light-sensitive sensor groups), 
	each of the plurality of light-sensitive sensor groups includes a plurality of light-sensitive sensors (See FIG. 7: each region A, B, C and D includes a plurality of light-sensitive sensors 120), and 
	an effective sensing area (Region A, B, C and D) corresponding to each of the plurality of light-transmitting pinholes on the light-sensitive sensor layer corresponds with one of the plurality of light- sensitive sensor groups (See FIG. 7: each effective sensing area Region A, B, C and D corresponding to each of the plurality of light-transmitting pinholes 220 on the light-sensitive sensor layer corresponds with one of the plurality of light- sensitive sensor groups).

Regarding Claim 17, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 1, wherein: 
	the plurality of light-transmitting pinholes is arranged into a plurality of pinhole rows along a second direction, and a plurality of pinhole columns along a third direction (See FIG. 4C: the plurality of light-transmitting pinholes 220 is arranged into a plurality of pinhole rows along a second direction (a row direction), and a plurality of pinhole columns along a third direction (a column direction)), 
	the second direction and the third direction are perpendicular to the first direction (See FIGS. 1 and 4C: the second direction (row direction) and the third direction (column direction) are perpendicular to the vertical direction), 
(See FIG. 4C: the second direction (row direction) is perpendicular to the third direction (column direction)), 
	an effective sensing area on the light-sensitive sensor layer corresponding to the plurality of light-transmitting pinholes has a square shape (See FIG. 7: one of the regions A, B, C and D has a square shape), and 
	an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has a circular shape (See FIG. 4C: 220 has a circular shape).
	Chung in view of Zhang as combined above does not explicitly teach (see elements emphasized in italics):
	a touch-control area detected by the plurality of light-transmitting pinholes has a square shape, and 
	an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has an octagonal shape.
	However, Chung further teaches:
	a touch-control area detected by a plurality of light- transmitting pinholes (See FIG. 1: Fingerprint Pixel) each has a square shape (See FIGS. 1 and 2: Sensor Pixel and Fingerprint Pixel each has a square shape), and 
	an orthogonal projection of the plurality of light-transmitting pinholes on the light-sensitive sensor layer can have any polygonal shape (See paragraph [0076], lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chung in view of Zhang as combined above) so a touch-control area detected by the plurality of light-transmitting pinholes each has a square shape, and an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has an octagonal shape (as taught by Chung). Doing so would have been a matter of design choice because, as disclosed by Chung, the orthogonal projection of the plurality of light-transmitting pinholes on the light-sensitive sensor layer can have any polygonal shape (See Chung, paragraph [0076], lines 7-17). Furthermore, making the touch-control area detected by the plurality of light-transmitting pinholes having a square shape would maximize the use of the sensing surface by making all boundaries of touch-control areas corresponding to the plurality of light-transmitting pinholes connected, because light from any one of the touch-control areas would be received by a corresponding pinhole (See Chung, paragraph [0043]).


Claim 18, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
The display apparatus according to claim 17, wherein: 
	four of the plurality of light-transmitting pinholes located at two adjacent pinhole rows and two adjacent pinhole columns form a pinhole group (See FIG. 4C, showing four of the plurality of light-transmitting pinholes 220 located at two adjacent pinhole rows and two adjacent pinhole columns forming a pinhole group), 
	two of the four light-transmitting pinholes included in the pinhole group are located at different pinhole rows and different pinhole columns (See FIG. 4C: a top left pinhole 220 and a bottom right pinhole), and 
	image areas on the light-sensitive sensor layer corresponding to the two of the four light- transmitting pinholes, respectively, are non-overlapped with each other (See FIG. 7: 220A and 220D are non-overlapped with each other).

Regarding Claim 19, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
	The display apparatus according to claim 18, wherein: 
	the orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has a regular octagonal shape (As discussed above with regard to claim 17, paragraph [0076], lines 7-17 teaches that the orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer can have any polygonal shape. Therefore, the orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer may also have a regular octagonal shape).
	In addition, the same motivation is used as the rejection for claim 17.
	
Regarding Claim 20, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
	The display apparatus according to claim 18, wherein: 
	an imaging area (Optical Sensing Region) on the light-sensitive sensor layer corresponding to the plurality of light- transmitting pinholes has a geometric center (See FIG. 2, showing the geometric center), and the geometric center of the imaging area overlaps with a geometric center of the effective sensing area (Sensor Pixel) (See FIG. 2, showing the geometric centers overlapping) on the light-sensitive sensor layer corresponding to the plurality of light-transmitting pinholes (See paragraph [0051]), 
	the imaging area has an octagonal shape (See the above discussion of claim 17. If an orthogonal projection of the plurality of light-transmitting pinholes on the light- sensitive sensor layer has an octagonal shape, so does the imaging area (Optical Sensing Region)), wherein the octagonal shape includes: 
		two of first sides, two of second sides, and four of third sides connecting the two of first sides and the two of second sides (If the imaging area (Optical Sensing Region) has an octagonal shape, it will necessarily include two of first sides, two of second sides, and four of third sides connecting the two of first sides and the two of second sides), 
	the two of the four light-transmitting pinholes included in the pinhole group located at the different pinhole rows and the different pinhole columns have effective sensing areas, respectively (See FIG. 1, showing Sensor Pixel, which would correspond to the two of the four light-transmitting pinholes included in the pinhole group located at the different pinhole rows and the different pinhole column in a similar manner), a minimum distance between the effective sensing areas has a first length of D1 (See FIG. 1: since the effective sensing areas (Sensor Pixel) are defined by WFP, a minimum distance would correspond to two diagonal Sensor Sub-Pixel lengths. Therefore, a first length D1 could be any length within this distance (i.e. between 0 and two diagonal Sensor Sub-Pixel lengths)), and a side length of the effective sensing areas has a second length of D2 (See FIG. 2A: a side length of the effective sensing areas (Sensor Pixel) is three Sensor Sub-Pixel lengths. Therefore, a second length D2 could be any length within this side length (i.e. between 0 and three Sensor Sub-Pixel lengths)).
	Chang in view of Chung as combined above does not explicitly teach:
	the octagonal shape includes:
		two of first sides extending along the second direction, and opposing along the third direction, 
		two of second sides extending along the third direction, and opposing along the second direction, and 
			the first side and the second side each has the second length of D2, and the third side has the first length of D1.
(See paragraph [0076], lines 7-17), and teaches further that the imaging region needs to cover the effective sensing areas (See paragraph [0051] and FIG. 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang in view of Chung as combined above) so the octagonal shape includes the claimed features. Specifically, one of ordinary skill in the art would have recognized that modifying Chung so the octagonal shape has the claimed orientation and so the sides have the claimed length would have been a matter of design choice as long as the octagonal shape covers the effective sensing areas, as required by Chung (See Chung, paragraph [0051]). This modification would result in, for example, an imaging area as shown in annotated FIG. 2A of Chung below.

    PNG
    media_image1.png
    484
    769
    media_image1.png
    Greyscale


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chung as applied to claims 1 and 2 above, and further in view of Gu et al. (US 20190354789 A1), hereinafter Gu.

Claim 3, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 2, wherein: 
	P is a distance between the first light-transmitting pinhole and the second light- transmitting pinhole (FIG. 4C: the first light-transmitting pinhole 220 and the second light- transmitting pinhole 220 have a distance, P between them), 
	u is a distance between the light-shielding layer and the first surface along the first direction (FIG. 1: T1), 
	v is a distance between the light-sensitive sensor layer and the light-shielding layer along the first direction (FIG. 1: T2), and 
	φ is a view angle of the plurality of light-transmitting pinholes (FIG. 1: a view angle of the plurality of light-transmitting pinholes 220 is illustrated; See paragraph [0049], lines 10-14).
	Chang in view of Chung does not explicitly teach:
	                
                    2
                    v
                    
                        
                            tan
                        
                        ⁡
                        
                            φ
                        
                    
                    ×
                    
                        
                            u
                        
                        
                            2
                            u
                            -
                            v
                        
                    
                    <
                    P
                    <
                    2
                    v
                    
                        
                            tan
                        
                        ⁡
                        
                            φ
                        
                    
                
            .
However, in the same field of endeavor, a touch panel and a display apparatus (Gu, paragraph [0002]), Gu teaches:
	                        
                            2
                            v
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                
                            
                            ×
                            
                                
                                    u
                                
                                
                                    2
                                    u
                                    -
                                    v
                                
                            
                            <
                            P
                            <
                            2
                            v
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                
                            
                        
                     (See the equation following paragraph [0052]. According to this equation, using the variables discussed below,                         
                            2
                            v
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                
                            
                            ≤
                            P
                        
                    , and because                         
                            
                                
                                    u
                                
                                
                                    2
                                    u
                                    -
                                    v
                                
                            
                        
                     is less than 1 using the values for u and v disclosed in paragraph [0037], this means that P is also greater than the claimed expression. Furthermore, according to this equation                         
                            P
                            ≤
                            2
                            u
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                
                            
                        
                     and because u is much larger than v using the values for u and v disclosed in paragraph [0037], this means that P is also less than the claimed expression within a certain range of values), where	
	P is a distance between a first light-transmitting pinhole and a second light- transmitting pinhole (See paragraph [0052], last three lines: H), 
	u is a distance between a light-shielding layer and a first surface along a first direction (FIG. 3A: Dobject), 
	v is a distance between a light-sensitive sensor layer and the light-shielding layer along the first direction (FIG. 3A: Dimage), and 
	φ is a view angle of the plurality of light-transmitting pinholes (FIG. 3A :α+β; See paragraphs [0052] and [0053]).
(as taught by Chang in view of Chung) so P is defined by the claimed expression (as taught by Gu). Doing so would prevent signal crosstalk and ensure that the entire touch body is imaged (See Gu, paragraph [0053]).

Regarding Claim 4, Chang in view of Chung, and in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chung teaches:
	The display apparatus according to claim 3, wherein: a distance between any two adjacent light-transmitting pinholes is P (FIG. 4C: each adjacent two pinholes 220 have a distance between them: P).

Regarding Claim 5, Chang in view of Chung, and in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang in view of Chung, and in further view of Gu teaches:
	The display apparatus according to claim 3, wherein:
	                        
                            2
                            (
                            v
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                    +
                                    d
                                    )
                                
                            
                            ×
                            
                                
                                    u
                                
                                
                                    2
                                    u
                                    -
                                    v
                                
                            
                            <
                            P
                            <
                            2
                            v
                            
                                
                                    tan
                                
                                ⁡
                                
                                    φ
                                
                            
                        
                    , and
	                        
                            0
                            <
                            d
                            <
                            
                                
                                    
                                        
                                            1
                                            -
                                            v
                                        
                                    
                                    P
                                
                                
                                    2
                                    u
                                
                            
                        
                    , where d is a present distance (See the above discussion of the equation following paragraph [0052] of Gu. Furthermore, with a preset distance = 0, which falls within the claimed inequality, the same relationship holds true as in claim 3).

Regarding Claim 6, Chang in view of Chung, and in further view of Gu teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang in view of Chung, and in further view of Gu teaches:
	The display apparatus according to claim 5, wherein:
	                        
                            40
                             
                            μ
                            m
                            <
                            d
                            <
                            100
                             
                            μ
                            m
                        
                     (See the above discussion of the equation following paragraph [0052] of Gu. Furthermore, with a preset distance =                         
                            40
                             
                            μ
                            m
                        
                    , which falls within the claimed inequality, and using the values for u and v disclosed in paragraph [0037], the same relationship holds true as in claim 3 because Gu teaches P is greater than a value that is approximately twice the claimed expression. Therefore, adding a small preset distance d, this relationship still holds true as long as the small preset distance does not double the claimed expression. With a sufficiently large φ, this holds true).

Claim 7, Chang in view of Chung teaches all of the elements of the claimed invention, as stated above. Furthermore, Chang teaches:
	The display apparatus according to claim 1, wherein: 
	the plurality of light-transmitting pinholes has an aperture α (See FIG. 4C: each of the pinholes 220 has a diameter corresponding to the claimed aperture value).
	Chang in view of Chung does not explicitly teach:
	                
                    5
                     
                    μ
                    m
                    <
                    α
                    <
                    20
                     
                    μ
                    m
                
            .
However, in the same field of endeavor, a touch panel and a display apparatus (Gu, paragraph [0002]), Gu teaches:
	A plurality of light-transmitting pinholes (FIG. 3A: 320) has an aperture α (diameter), and 
	                        
                            5
                             
                            μ
                            m
                            <
                            α
                            <
                            20
                             
                            μ
                            m
                        
                     (See paragraph [0050]: the claimed range falls within Gu’s disclosed range of 5 μm – 50 μm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Chang in view of Chung) so α is defined by the claimed expression (as taught by Gu). Doing so would prevent light from being diffracted through the light-transmitting pinholes (See Gu, paragraph [0050]).

Response to Arguments
Applicant's arguments filed 07/15/2020 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues that Chung and Zhang do not teach the amended limitation of claim 1 (Remarks, pages 12-13). These arguments are respectfully moot on the grounds of new rejections. Specifically, Chang has been introduced as the primary reference in the above rejection of the independent claim to teach the amended limitations, where the limitations not explicitly taught by Chang are rendered obvious by Chung.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692